DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
Claims 1-2, 4, 8-10, 12, 16, 19-20, 22, 26-29 and 31 have been presented for examination based on the amendment filed on 11/9/2021.
This case has an approved Terminal Disclaimer.
Claim(s) 1-2, 4, 8-10, 12, 16, 19-20, 22, 26-29 and 31 remain rejected under 35 U.S.C. 101.
Applicant are invited to request an interview to discuss how the last step in claim 1 can further be modified so that it integrates the judicial exception into a practical application, as per MPEP 2106.05(h). Applicants are suggested to review the specification for support to tie device design/process parameter modification, failure rate and improving yield1 (which would be technological improvement in memory device manufacturing).
This action is made Non-Final.
----- This page is left blank after this line -----
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.9-10:

    PNG
    media_image1.png
    272
    537
    media_image1.png
    Greyscale


(Response 1) As amended the claim recites “performing plurality of simulations of the memory circuit over a random sample space… [for the purpose of collecting] … a performance metric for the memory circuit device”. This is considered as insignificant extra-solution activity of data gathering (MPEP 2106.05(g)). There are no details of the simulation disclosed and the data gathered and new origin computed is never used again in simulation. Therefore the simulation is a means to generate data and the claim is mostly directed to performing mathematical computations (generating uniform distribution of data, determining importance sampling weight functions based on origin/new origin). 

(Argument 2) Applicant has argued in Remarks Pg.10-11, 16-17:

    PNG
    media_image2.png
    295
    533
    media_image2.png
    Greyscale











    PNG
    media_image3.png
    563
    545
    media_image3.png
    Greyscale
Remarks Pg. 16-17
 
    PNG
    media_image4.png
    145
    530
    media_image4.png
    Greyscale
 (Response 2) Example 38 states:

    PNG
    media_image5.png
    247
    650
    media_image5.png
    Greyscale

The analysis for example 38 states:

    PNG
    media_image6.png
    441
    644
    media_image6.png
    Greyscale


(2) The analysis the claim in example 38 states that the claim does not recite a mathematical relationship, formula or calculation.  Contrary to example 38, the current claim recites the steps of “determining an importance sampling weight function with respect to the origin based on the plurality of failing samples in the uniform distribution set of simulation samples; determining a new importance sampling weight function with respect to a new origin…; and determining a failure rate for the memory circuit…”. These are clearly mathematical calculation functions leading to calculation of a number (failure rate), unlike performance of simulation in the example 38. 
Also in the instant exemplary claim 1, the limitation of “…performing a plurality of simulations of the memory circuit device over a random sample space for a performance metric for the memory circuit device with respect to an origin until a predetermined number of failing samples are encountered to form a uniform distribution set of simulation samples…” parallel the mathematical concept example of in MPEP 2106.04(a)(2)I.C. Mathematical Calculations:
i. performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018);
For at least the above reasons the example 38 does not fit fact pattern in the current claim.
(Argument 3) Applicant has argued in Remarks Pg.11-13:

    PNG
    media_image7.png
    513
    564
    media_image7.png
    Greyscale


(Response 3) While the cited paragraphs disclose that shortfall of the choosing correct bias point for importance sampling (a statistical/mathematical technique) and 2, the fact remains that claim is directed to computing a failure rate (a number) based on use of the mathematical technique. The specification [0031] recites that “… It is necessary to analyze the cell design and process variations at the extreme end of the distribution of actual cell parameters in order to gain meaningful information that can accurately predict device yields and permit improvement of the cells in order to improve device yields….”. The claim does not show how the variations of actual cell parameter affect the failure rate and no insight is gained how the failure rate is calculated to improve the yield. [Emphasis is added to this by examiner]. Therefore the alleged claim that computation of failure rate improves the technological field is simply field of use. Said another way, if not for the claim stating that data is performance data from the simulation of the memory circuit, the claim is so generic that it could imply improving on any collected data with alternative values of parameters, as the main focus of the claim is mathematical /statistical computation, where no insight is gained as to how to improve yield. 
Further since no specific logical structure, data structure or logic circuit design, is claimed and data processing system is simply the addition of general purpose computer, and is not considered as improvement to computer functionality. This maybe at best an improvement to improve on mixture importance sampling (MIS) algorithm3 (a statistical/mathematical technique), an abstract mathematical concept.
(Argument 4) Applicant has argued in Remarks Pg.13-15:

    PNG
    media_image8.png
    621
    553
    media_image8.png
    Greyscale


(Response 4) MPEP 2106.05(a) states:
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification’s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts….

In view of cited precedence of Enfish, which discloses a self-referential database and how the claimed data-structure improves the way computer stores data, the current claim neither disclose a data structure, nor does it show how computer itself Enfish. Therefore this parallel with Enfish does not fit the fact pattern of Enfish. The computation in [0026]-[0030] is an explanation of how better bias point selection for Importance Sampling is an art, but it remains a mathematical concept. No data structure (like self-referential table of Enfish) is claimed or disclosed in specification.
(Argument 5) Applicant has argued in Remarks Pg.15:

    PNG
    media_image9.png
    192
    527
    media_image9.png
    Greyscale


(Response 5) As presented in Response 3 above, The claim does not show how the variations of actual cell parameter affect the failure rate and no insight is gained how the failure rate is calculated to improve the yield. The alleged improvement in computer related technology (e.g. specifically improvement in yield of memory cell4) is not tied to how the change in process variation/device parameters or failure rate, either in the claim or the specification. As presented the improvement is failure rate determination, which at best is computation of a number, not in actual field of memory device design so that yield can be improved. Hence, examiner believes, it 
i. performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018);
(Argument 6) Applicant has argued in Remarks Pg.15:

    PNG
    media_image10.png
    323
    564
    media_image10.png
    Greyscale


(Response 6) Please see Response 4 in view of Enfish argument above. Further see the example in MPEP 2106.04(a)(2)I.C. Mathematical Calculations, best parallels the current claim:
i. performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018);
Here the new origin is essentially resampling of the collected uniform distribution data.
(Argument 7) Applicant has argued in Remarks Pg.15-16:

    PNG
    media_image11.png
    351
    542
    media_image11.png
    Greyscale


(Response 7) Simulation in the exemplary claim 1 is used as a means to collect the data (data gathering), and is considered as extra-solution activity, as per MPEP 2106.05(g). The gathered data is resampled (which is considered as mathematical step and parallels the case cited in Response 6 above). The simulation is never done again using the resampled data. 

(Argument 8) Applicant has argued in Remarks Pg.17:

    PNG
    media_image12.png
    340
    536
    media_image12.png
    Greyscale


(Response 8) The argued improvement remains a mathematical concept as disclosed for example in MPEP 2106.04(a)(2)I.C. Mathematical Calculations, best parallels the current claim:
i. performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018);
The claim does not claim how the resampling affects the storage/performance of the computer and the implied improvement is at best improvement in algorithm/mathematical concept, rather than specifically in functionality of computer. The simulation on other hand, as stated in Response 2 at least and repeated many times thereafter is an extra-solution activity to generate/collect data.

(Argument 9) Applicant has argued in Remarks Pg.17-18:

    PNG
    media_image13.png
    309
    545
    media_image13.png
    Greyscale


(Response 9) Applicant has not argued what they deem as additional elements that apply the judicial exception in some other meaningful way beyond generally linking the use of judicial exception to a particular technological environment. Simply arguing that one would not perform resampling as claimed in abstract without the simulation does not change the fact that the simulation was performed for mere data gathering. It was not performed again and the resampling of the data does not provide any result that would improve upon the yield of the memory cell, other than indicating the failure rate (a mathematically computed number which does not improve the yield of memory cell). 
----- This page is left blank after this line -----




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 4, 8-10, 12, 16, 19-20, 22, 26-29 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to because the claimed invention is directed to an abstract idea without significantly more. Specifically the independent claims 1, 9 and 19 are directed to sampling data and then determining a numerical (importance sampling) weight function around an origin (data), determining a new weight function based on new origin and then applying it to find failure rate of device.
Step 1: Claim 1 is a method claim with steps. Claim 9 is a computer program product claim also with steps. Claim 19 is a system claim with at least one processor, memory with instructions performing the steps.
Step 2A Prong 1: The exemplary claim 1 below, along with claims 9 and 19 recite similar steps of:
…
determining an importance sampling weight function with respect to the origin based on the plurality of failing samples in the uniform distribution set of simulation samples; 
determining a new importance sampling weight function with respect to a new origin, wherein the new origin represents alternative values for device parameters corresponding to a process variation or design consideration for the memory circuit device; and 
determining a failure rate for the memory circuit device using the uniform distribution set of simulation samples and the new importance sampling weight function for the alternative values for the device parameters.

Under the broadest reasonable interpretation, these limitations of determining various importance sampling weight function, new importance sampling weight function and a failure rate are process steps that cover (mental process including an observation, evaluation, judgment or opinion that could be performed in the human 
Current exemplary claim 1 recites (1) random sampling to “form a uniform distribution set of samples” (a mathematical concept5), (2) determining importance sampling weight function with respect to origin and then with respect to new origin (which in view of the specification and is a mathematical concept MPEP 2106.04(a)(2)I B) and lastly (3) determining failure rate (which by definition is a mathematical function). If a claim, under its broadest reasonable interpretation, covers a (mental process, mathematical concept) but for the recitation of generic computer components, then it falls within the “Mental Process”; “Mathematical Concepts” grouping of abstract ideas. MPEP 2106.04(a)(2)I C Mathematical Calculations provides an example as:
Examples of mathematical calculations recited in a claim include:
i. performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018);

Step 2A Prong 2: In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a generic computer (For claims 1, 19 data processing system with at least one processor and at least one memory with instructions; For claim 9 with a computing device and a non-transitory computer readable storage medium). The computer components are recited at a high-level of generality and amounts to no 
Further evaluating under MPEP 2106.04(d)(2) (b) and (c), the claim 1, 9 and 19 further recite 
performing a plurality of simulations of the memory circuit device over a random sample space for a performance metric for the memory circuit device with respect to an origin until a predetermined number of failing samples are encountered to form a uniform distribution set of simulation samples, wherein the origin represents nominal values for device parameters for a given design of the memory circuit device, wherein the metric is an operational performance value of the memory circuit device, and wherein the uniform distribution set of simulation samples comprises a plurality of failing samples; 


The addition of simulation of “memory circuit” device does not change the fact that the simulation is performed apriori as a means for data gathering and is not performed again after resampling of data as claimed. These additional element/steps are data gathering and sampling steps at best; therefore are considered to be extra solution activity under MPEP 2106.05(g). 
Further the claim discloses final additional step /limitations of:
determining a failure rate for the device using the uniform distribution set of samples and the new importance sampling weight function for alternative values for the device parameters.

These steps are at best an attempt to tie the failure rate to field of use (alternate device parameter, implying a semiconductor device probably), but reciting failure rate computation being generally linked to mathematical concepts of distribution set 
(Step 2B): The claim 1, 9 and 19 do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above, the additional elements of...are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). For claims 1, 19 data processing system with at least one processor and at least one memory with instructions; For claim 9 with a computing device and a non-transitory computer readable storage medium. Also as mentioned above the limitation of performing amounts to extra-solution activity of receiving data i.e. extra-solution activity of data gathering for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g). Also further as mentioned above In 
Claims 2, 4, 8, 10, 12, 16, 20, 22 and 26-29 and 31 further extrapolate and add to the abstract idea/mathematical concept and mental steps of failure rate computation using generic computer components and do not disclose any additional elements that either improve functioning of the computer or particular technological field (computer simulation of device) or amounts to more than field of use. See MPEP 2106.05(a)-(h). Therefore these dependent claims inherit the limitation of the parent claims and also not found to be patent eligible.
Relevant Prior Art
US PGPUB No. US 20100153086 A1 by Satoh; Shuhei creates a model library for simulation with variations and correlation using the importance sampling method which is a kind of accelerating method of Monte Carlo method, in the process step S401 (the process step S501 in FIG. 5, in detail.) Also the estimation part 113, in the process step S403, estimates the yields when determining whether the samples with the objective characteristics with variations satisfy the specification or not (Pass or Fail
US PGPUB No. US 20090248387 A1 by Singhee; Amith et al teaches to modify the Monte Carlo strategy. Background reference [7] shows how Importance Sampling can be used to predict failure probabilities. Recently, as discussed in Background reference [8]. Also see implementation in [0110]-[0114] & Fig.3.
US PGPUB No. US 20090216359 A1 by MCCONAGHY; Trent Lorne et al teaches taking “[0095] …as input design points (also referred to as design corners, or simply "corners") sampled by the sampler module 24 in accordance with the ECD (Electronic Circuit Design) particulars defined in the ECD database 22. The DPSM 28 can also take as input any other suitable design points (e.g., design points determined in accordance with historical data for similar ECDs). The input taken from the sampler module 24 can be MCS data, LHS data, importance sampling data, or any other suitable sampling data. The selected design points can be obtained from the ECD database 22 or can be passed on to the DPSM 28 directly from the sampler module 24. The selected design points can be displayed to the designer through the display module 32, used by the designer, and/or output for use by other tools (e.g., CAD tools). Further, as will described later, other inputs to the DPSM 28 can include, for example, a previous round of corners to be pruned, and user specifications such as the maximum number of corners allowed, maximum number of simulations, maximum runtime, target yield, and any other suitable strategy parameters. A general aim of corner discovery approaches (i.e., of design point selection) is to have a set of corners that are representative enough of the yield-improvement problem such that if all constraints are met on all the corners, then the yield can approach, or hit, 100%, and even improve the margin of A secondary aim of corner discovery (design point selection) is that the corners should not be impossible, near-impossible, or impractical to meet. For example, if target gain is >60 db then there is no need to have a corner that tends to return gains of 130 db. An additional aim of corner discovery is that the number of corners should be minimal, or at least the total time to simulate on all corners should be minimal. Further, another aim of corner discovery would be to have the user/designer understand how the corners were selected/generated, and have a means to understand why each specific corner is chosen.
----- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128

/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, January 7, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0031]
        2 Specification [0028] …Choosing or designing a good biased distribution is the art of importance sampling. The rewards for a good distribution can be huge run-time savings; the penalty for a bad distribution can be longer run times than for a general Monte-Carlo simulation without importance sampling.
        3 See Specification [0031]-[0032] as also cited by applicant in remarks, showing MIS being used predict failure mechanism(s).
        4 See specification [0031]
        5 Continuous Uniform Distribution - https://en.wikipedia.org/wiki/Continuous_uniform_distribution, Pgs.1-11, See specifically use of random variable in generating the representation of the function. (Provided in previous office action)